Title: To Thomas Jefferson from John Langdon, 7 December 1785
From: Langdon, John
To: Jefferson, Thomas



Dear Sir
Portsmouth Decem: 7. 1785.

I am honor’d with your freindly favor of the 11’th September by Capt. Yeaton. I return you my most hearty thanks for your kind Congratulations and Expressions towards me, and Mrs. Langdon. Am much obliged for the notice you were pleased to take of Capt. Yeaton. The political and commercial information you were pleased to communicate demands my thanks. Great Britain seems determined to pursue the same ruinous line of conduct, that guided her thro’ the late War; she values not the ruin of her own Commerce, if she can thereby injure us; every step Britain takes to prevent our increase of Commerce (tho’ it affects us for the present) will be eventually for our advantage, by driving us into our own manufactures. I am in great hopes it will not be long before all the States of America will see the absolute necessity of vesting Congress with full power to regulate our Commerce, both external, and internal. This once done, Great Britain would soon come into a commercial treaty (in my opinion) or they would no doubt be excluded from the Commerce of the Continent; which would be their ruin. We have no body to blame, but ourselves, that our trade is in its present situation; vesting Congress with full powers, and exerting ourselves with a little spirit, would soon remove the embarrassments we now labour under. The Politics of European Nations are to me very astonishing in suffering the Algerines to pirate upon all the world: no doubt some of them have their views in this business. I hope you will be fortunate enough to conclude some Treaty with those barbarians.
Our dear Bets, begs leave to present you with her grateful thanks, for the great honor you have been pleased to conferr on her,  in sending such an agreable present: all Companies who come into the house must be entertained with the sight of her doll, and tumbling Gentleman; and she does not fail to confess her obligations to Governor Jefferson.
Mrs. Langdon desires her most kind respects may be made acceptable to you, and your agreable daughter. That you may enjoy all happiness is the sincere wish of Your Excellencys Mo. Ob. Serv.,

John Langdon

